BURGER, Circuit
Judge, with whom Judges Wilbur K. Miller, Danaher and Bastían, concur.
No member of this court doubts that an application to the court is not authorized by 18 U.S.C. § 3486(a) until after a witness has appeared and refused to answer questions of the Committee. The language and plain scheme of the statute as well as the legislative history demonstrate this. However, we would not treat this question in the posture of reviewing the April 10 orders of the District Court directing appellants to appear and testify. We should avoid any implication that we have passed sub silentio upon the important issue whether such an order under 18 U.S.C. § 3486 (a) is appealable. Compare Cobbledick v. United States, 1940, 309 U.S. 323, 60 S.Ct. 540, 84 L.Ed. 783, with Ellis v. I. C. C., 1915, 237 U.S. 434, 35 S.Ct. 645, 59 L.Ed. 1036. See Parr v. United States, 354 U.S. 394, 77 S.Ct. 1332, 1 L.Ed.2d 1442. We would limit our consideration to the March 20 orders which denied intervention and thus allow our disposition of the appeals from the March 20 orders to render moot the' appeals from the orders directing appellants to give testimony.
It is essential to the interests of orderly judicial administration that we pass on the issue of the right of the appellants to intervene, notwithstanding a holding that this particular proceeding was prematurely instituted.
It is the position of counsel for the Committee (a) that the court’s function under the statute is limited to an examination of the procedural preliminaries, i. e., whether two-thirds of the full Com*617mittee membership has authorized the application, whether the Attorney General has been notified, (b) that the court is bound to grant the application, i. e., has no discretion, provided it finds the statutory steps have been met.
In Ullmann v. United States, 1956, 350 U.S. 422, 76 S.Ct. 497, 1 L.Ed.2d 511, the Supreme Court was not called upon to decide whether a witness had a right to intervene because in that case the District Court had allowed such intervention and the witness was heard.
We go beyond the companion opinion and hold that the witness should be given reasonable notice of the application, be allowed to appear in the proceeding and be heard on the following: (1) whether the Committee was a Committee of the current session of Congress purporting to exercise powers duly conferred upon it; (2) whether the witness recently and at least during the current session of Congress declined on the grounds of the privilege against self-incrimination, to answer questions asserted by said Committee to be within the scope of Title 18, Section 3486(a); (3) whether the Attorney General of the United States was given notice pursuant to the statute; (4) whether the Committee by the prescribed two-thirds vote authorized the application to the District Court for a grant of immunity to the witness after having claimed his privilege; (5) whether the application is made to the District Court for the district wherein such inquiry of the Committee is being conducted.
The discretion of the District Court is limited at this stage to a determination of the procedural regularity of an application and does not embrace such issues as the scope of the inquiry of the Committee, the pertinency and relevancy of the questions propounded or the constitutionality of the statute.
All of the issues as to which this construction of the statute limits the intervenor-witness in the District Court proceedings are points which can be raised by the witness when, as, and if he thereafter: (1) appears, being required to testify, (2) is then asked but declines to answer questions as to which he asserts his privilege againt self-incrimination (3) and is thereafter cited, indicted and brought to trial for contempt. “Whatever right he may have requires no further protection in either case than that afforded by the district court until the witness chooses to disobey and is committed for contempt.” Cobbledick v. United States, supra, 309 U.S. at page 328, 60 S.Ct. at page 542. (Emphasis added.)
We need not reach the other questions, including constitutionality, raised by appellants.1
We would, therefore, (1) reverse the orders denying intervention and remand cases Nos. 13,787, 13,788, 13,789 and 13,790 to the District Court with instructions to dismiss the proceedings as prematurely commenced, and (2) vacate the orders in cases Nos. 13,808, 13,809, 13,-810 and 13,811 and dismiss the appeals as moot.
*618PRETTYMAN, Circuit- Judge . (concurring).
• I concur in Chief Judge Edgerfon’s opinion in respect to the prematurity of the ápplication to the District Court, and in the result reached by him; ..and I concur in Judge Burger’s opinion in respect to the right of intervention.

. “The impressive lesson of history confirms the wisdom of the repeated enunciation, the variously expressed admonition, of self-imposed inhibition against passing on the validity of an Act of Congress ‘unless absolutely necessary to a decision of the case.’ * * *
* * $ * *
“Refusal to anticipate constitutional questions is peculiarly appropriate in the circumstances of this case. First of all, these questions come to us unillumined by the consideration of a single judge — we are asked to decide them in the first instance. Again, only an adjudication on the merits can provide the concrete factual setting that sharpens the deliberative process especially demanded for constitutional decision. Finally, by remanding the case for trial it may well be that the Court will not be called upon to pass on the questions now raised. * * * ” United States v. International Union United Automobile, Aircraft and Agricultural Implement Workers of America (UAW-CIO), 352 U.S. 567, 77 S.Ct. 529, 540, 1 L.Ed.2d 563.